In a negligence action to *416recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (McCaffrey, J.), dated December 22, 1994, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, without costs or disbursements, and the defendant’s motion for summary judgment dismissing the complaint is granted.
The plaintiff, a student at the defendant St. Anthony’s High School (hereinafter the school), was allegedly injured when he was assaulted by a group of trespassers in the north parking lot of the school. The plaintiff commenced this action against the school to recover damages for personal injuries. The defendant subsequently moved for summary judgment dismissing the complaint.
The proponent of a summary judgment motion "must make a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issues of fact” (Alvarez v Prospect Hosp., 68 NY2d 320, 324). Once the movant has demonstrated a prima facie showing of entitlement to judgment as a matter of law, the burden shifts to the party opposing the motion to produce evidence in admissible form sufficient to establish the existence of material issues of fact which require a trial of the action (see, Zuckerman v City of New York, 49 NY2d 557, 562; Alvarez v Prospect Hosp., supra).
The defendant demonstrated its entitlement to judgment as a matter of law (see, CPLR 3212 [b]; Zuckerman v City of New York, supra, at 562) and the plaintiff failed to proffer any evidence to establish the existence of triable issues of fact. Under these circumstances, summary judgment should have been granted to the defendant. O’Brien, J. P., Ritter, Hart and Gold-stein, JJ., concur.